Exhibit 10.1

EXECUTION VERSION

RESTRUCTURING SUPPORT AGREEMENT

This Restructuring Support Agreement dated as of February 19, 2013 (this
“Agreement”) is made by and among (i) Revel AC, Inc. (“Revel”), in its capacity
as borrower under the 2012 Credit Agreement and the Term Loan Credit Agreement
and issuer under the Indenture (each as defined below), (ii) Revel AC, LLC,
Revel Atlantic City, LLC, Revel Entertainment Group, LLC and NB Acquisition LLC,
each in its capacity as a guarantor under the 2012 Credit Agreement, the Term
Loan Credit Agreement, and the Indenture (the “Guarantors” and, together with
Revel, the “Company”), (iii) each of the undersigned creditors party to and/or a
holder of, or the investment advisor or manager to a beneficial or legal holder
or holders of (and in such capacity having the power to bind such holder),
certain indebtedness of Revel incurred under (A) the 2012 Credit Agreement (as
defined below) (the “2012 Credit Agreement Consenting Lenders”), (B) the Term
Loan Credit Agreement (as defined below) (the “Term Loan Credit Agreement
Consenting Lenders” and, together with the 2012 Credit Agreement Consenting
Lenders, the “Consenting Lenders”), and (C) the Indenture (as defined below)
(the “Consenting Noteholders” and, together with the Consenting Lenders, the
“Consenting Debtholders”) and (iv) the Administrative Agent (as defined below)
(each of the foregoing, a “Party” and, collectively, the “Parties”).
Notwithstanding the foregoing, for purposes of this Agreement, the calculation
of the outstanding principal amount of the indebtedness set forth on the
signature pages of each Consenting Debtholder shall include, if such Consenting
Debtholder serves as an investment advisor or manager for separate clients
and/or accounts, the assets represented by such clients or accounts. All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Restructuring Term Sheet (as defined below).

For purposes of this Agreement, the term “Requisite Consenting Lenders” shall be
defined as Consenting Lenders holding at least a majority of the aggregate
commitment amount of outstanding claims under the 2012 Credit Agreement (the
“2012 Credit Agreement Claims”, and Consenting Lenders holding at least a
majority of the aggregate commitment amount of outstanding 2012 Credit Agreement
Claims, the “Requisite Consenting 2012 Facility Lenders”) and the Term Loan
Credit Agreement (the “Term Loan Credit Agreement Claims” and, together with the
2012 Credit Agreement Claims, the “Lender Claims”) held at such time by the
Consenting Lenders.

For purposes of this Agreement, the term “Requisite Consenting Noteholders”
shall be defined as Consenting Noteholders holding at least a majority of the
aggregate principal amount of outstanding 12% Second Lien Notes due 2018 (the
“Notes”) under the Indenture (the “Noteholder Claims” and, together with the
Lender Claims, the “Claims”) held at such time by the Consenting Noteholders.

RECITALS

WHEREAS, the Company and the Consenting Debtholders that are holders of
indebtedness pursuant to (A) that certain credit agreement, dated as of May 3,
2012 (as amended to date, and as it may hereafter be amended, supplemented or
modified from time to time, the



--------------------------------------------------------------------------------

“2012 Credit Agreement”), by and among Revel, the Guarantors, the lenders party
thereto, JPMorgan Chase Bank, N.A. (“JPMorgan”), as the administrative agent and
collateral agent (in such capacities under each of the Credit Agreements, the
“Administrative Agent”), and certain other parties thereto, (B) that certain
credit agreement, dated as of February 17, 2011 (as amended to date, and as it
may hereafter be amended, supplemented or modified from time to time, the “Term
Loan Credit Agreement,” and together with the 2012 Credit Agreement, the “Credit
Agreements”), by and among Revel, as borrower, the Guarantors, the
Administrative Agent, as administrative agent and collateral agent, the lenders
party thereto, and certain other parties thereto, and/or (C) that certain
indenture for the Notes, dated as of February 17, 2011 (as amended to date, and
as it may hereafter be amended, supplemented or modified from time to time, the
“Indenture”), by and among Revel, the Guarantors and U.S. Bank National
Association, as trustee, wish to reorganize the Company (the restructuring and
recapitalization transactions, collectively, the “Restructuring”) in accordance
with a proposed prepackaged chapter 11 plan of reorganization (the “Plan”),
which Plan shall contain the terms and conditions set forth in, and be
consistent in all respects with, the Restructuring Term Sheet (as defined
below);

WHEREAS, the Parties have engaged in arm’s length, good faith discussions
regarding the Restructuring;

WHEREAS, the Parties desire that the Restructuring will be implemented through a
solicitation of votes for the Plan pursuant to sections 1125, 1126 and 1145 of
the Bankruptcy Code (the “Solicitation”) and the commencement by the Company of
voluntary reorganization cases (the “Chapter 11 Cases”) under chapter 11 of
title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy
Code”), in a proper United States Bankruptcy Court to be determined by the
Company (the “Bankruptcy Court”);

WHEREAS, in furtherance of the Restructuring, the Company has requested each
Consenting Debtholder to sign this Agreement;

WHEREAS, in furtherance of the Restructuring, the Company has requested each
Consenting Lender forebear pursuant to the terms of this Agreement from
exercising certain rights and remedies;

WHEREAS, upon the occurrence of the RSA Effective Date (as defined below),
sufficient holders of Lender Claims shall have agreed to such forbearance, and
such holders comprise Required Lenders under each of the Credit Agreements and
have instructed the Administrative Agent to forbear from exercising remedies in
accordance with each of the Credit Agreements; and

WHEREAS, subject to the execution of definitive documentation and appropriate
approvals by the Bankruptcy Court, the following sets forth the agreement among
the Parties concerning their respective obligations:

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party, intending
to be legally bound hereby, agrees as follows:

 

2



--------------------------------------------------------------------------------

AGREEMENT

Section 1. Proposed Restructuring. The principal terms of the Restructuring are
set forth on the term sheet and its annexes attached hereto as Exhibit 1 (which
term sheet is expressly incorporated by reference herein and made a part of this
Agreement as if fully set forth herein (as such term sheet may be modified in
accordance with Section 9 hereof, the “Restructuring Term Sheet”)). Such
Restructuring will be implemented pursuant to various agreements and related
documentation, including: (a) the Plan, which Plan shall contain the terms and
conditions set forth in, and be consistent in all respects with, the
Restructuring Term Sheet, and shall be consistent in all respects with this
Agreement; and (b) the following related documents required to implement the
Restructuring that have been executed, filed with the Bankruptcy Court, become
effective, or otherwise been finalized (the “Plan Related Documents”), which
shall be limited to (i) a disclosure statement (the “Disclosure Statement”),
(ii) the materials related to the solicitation of votes for the Restructuring
pursuant to the Bankruptcy Code (the “Solicitation”), (iii) definitive
documentation for the DIP Facility and Exit Facility and all agreements and
documentation related or ancillary thereto, which definitive documentation shall
be consistent with the terms and conditions set forth in Exhibit A and Exhibit B
to the Restructuring Term Sheet, respectively, (iv) all other exhibits attached
to the Restructuring Term Sheet, (v) the order entered by the Bankruptcy Court
confirming the Plan, including all exhibits, appendices and related documents
(the “Confirmation Order”), (vi) any material appendices, amendments,
modifications, supplements, exhibits and schedules relating to the Plan or the
Disclosure Statement, including the plan supplement, (vii) any motion and
proposed interim and final orders (the “DIP Orders”) relating to
debtor-in-possession financing and/or use of cash collateral and (viii) any
documents relating to corporate governance of the Reorganized Company, including
a shareholder agreement consistent with the terms and conditions agreed upon
between the Steering Committee and the Company before the Solicitation Date (as
defined below) (the “Shareholder Agreement”); provided, however, that for the
avoidance of doubt, the Plan Related Documents shall not include any “first day”
motions, pleadings, objections, applications, or other documents that do not
have an adverse effect on the Requisite Consenting Lenders or the Administrative
Agent.

The (a) Plan, (b) the Plan Related Documents, (c) any ancillary documents
required to implement the Restructuring, (d) any amendments, modifications or
supplements to any of the documents set forth in the preceding clauses (a)
through (c), (e) any pleadings that may have an adverse effect of the economic
interests of the Consenting Lenders or the Administrative Agent and (f) any
motions or other pleadings to assume or reject any executory contract or
unexpired lease pursuant to section 365 of the Bankruptcy Code shall be
consistent in all material respects with the Restructuring Term Sheet and, upon
completion of the exhibits thereto, shall otherwise be in form and substance
reasonably acceptable to the (i) Company; (ii) the Requisite Consenting Lenders;
(iii) the Administrative Agent; (iv) solely to the extent any matter under any
of the Plan or the Plan Related Documents adversely affects their economic
interests, the Requisite Consenting 2012 Facility Lenders (which lenders shall
have the right to terminate this Agreement under Section 6.01(b), (f), and
(g) to the extent the matters described in such Termination Events adversely
affect their economic interests); and (v) solely with respect to the Plan, the
Requisite Consenting Noteholders solely to the extent affecting treatment of the
economic interests of the Consenting Noteholders set forth in the Plan. For the
purposes of this Agreement, any reference to an adverse effect on the economic
interests of a Party shall mean an adverse effect on the economic interests of
such Party to the extent inconsistent with the terms of the Restructuring Term
Sheet.

 

3



--------------------------------------------------------------------------------

Section 2. Consenting Debtholders’ Commitments.

2.01. Agreement to Vote. Subject to the conditions contained in Section 2.02
hereof and as long as this Agreement has not been terminated in accordance with
the terms hereof, each Consenting Debtholder agrees that it shall, subject to
the receipt by such Consenting Debtholder of the Disclosure Statement and other
solicitation materials in respect of the Plan that are subsequently approved by
the Bankruptcy Court as complying with section 1126(b) of the Bankruptcy Code:

(a) to the extent solicited, timely vote or cause or direct to be voted all of
its Claims, except, subject to Section 2.05(a), Claims held in such Consenting
Debtholder’s capacity as a Qualified Marketmaker (as defined herein), in favor
of the Plan, by delivering its duly executed and completed ballot or ballots
accepting such Plan on a timely basis following the commencement of the
Solicitation; provided, however, that such vote shall be immediately revoked and
deemed void ab initio upon termination of this Agreement pursuant to the terms
hereof and written notice having been delivered to the Company in accordance
with Section 10.15 hereof (other than Section 6.02 hereof);

(b) not change or withdraw (or cause or direct to be changed or withdrawn) such
vote;

(c) not directly or indirectly object to, delay, impede or take any other action
to materially interfere with acceptance, confirmation, consummation, or
implementation of the Plan; and

(d) not directly or indirectly seek, solicit, encourage, consent to, propose,
file, support, participate in, or vote for any restructuring, workout, plan of
reorganization, proposal, offer, dissolution, winding up, liquidation,
reorganization, merger, consolidation, business combination, joint venture,
partnership or sale of assets for the Company other than the Plan (the
“Alternative Plan”); and

(e) take any and all reasonably necessary and appropriate actions in furtherance
of the Restructuring and the transactions contemplated under the Restructuring
Term Sheet, the Plan, and the Plan Related Documents.

2.02. Certain Conditions. The obligations of each Consenting Debtholder set
forth in Section 2.01 hereof are subject to the following conditions:

(a) the Requisite Consenting Lenders shall have approved the form and substance
of the Plan and Plan Related Documents as being consistent in all material
respects with this Agreement and the Restructuring Term Sheet and any exhibits
thereto, and otherwise reasonably acceptable, with such approval to be reported
by counsel to the Steering Committee;

(b) to the extent that any exhibits to the Restructuring Term Sheet have not
been completed as of the RSA Effective Date, such exhibits shall have been
completed to the satisfaction (in their sole discretion) of JPMorgan and the
Requisite Consenting Lenders, with such approval to be reported by counsel to
JPMorgan and Steering Committee, as applicable;

 

4



--------------------------------------------------------------------------------

(c) this Agreement having been executed by the holders of at least 65% of the
outstanding Lender Claims and the Company no later than February 19, 2013;

(d) this Agreement having been executed by 2012 Credit Agreement Consenting
Lenders constituting the Required Revolving Loan Lenders (as defined in the 2012
Credit Agreement, as used herein, the “Consenting Revolving Loan Lenders”);

(e) the Company shall have paid all then-outstanding fees and expenses of the
Administrative Agent and the Steering Committee in accordance with Section 3.03
hereof; and

(f) the Agreement has not been terminated in accordance with the terms hereof.

2.03. Consenting Lender Forbearance.

(a) Subject to the conditions contained in Section 2.02 hereof and as long as
this Agreement has not been terminated in accordance with the terms hereof, each
of the Consenting Lenders hereby agrees to forbear for the period commencing on
the RSA Effective Date (as defined below) and concluding upon the earliest of
(i) the Commencement Date, (ii) the date of an occurrence of a Forbearance
Default (as defined below) or (iii) March 8, 2013 (such period, the “Forbearance
Period,” and the earliest of such events specified in subsections (i), (ii) and
(iii) of this Section 2.03(a) to occur, the “Forbearance Termination Event”)
from exercising its rights and remedies against Revel or the Guarantors (and to
direct the Administrative Agent under any of the Credit Agreements not to
exercise such rights on such Consenting Lender’s behalf or otherwise) with
respect to any default or event of default with respect to any of the Credit
Agreements by virtue of the Company’s failure to pay the regularly scheduled
interest payment under the Term Loan Credit Agreement on February 19, 2013 (an
“Interest Default”), which is a Default (as defined under the Term Loan Credit
Agreement) and to the extent such Default is not cured within three (3) business
days of the date of the Interest Default shall become an Event of Default (as
defined in the Term Loan Credit Agreement) and an Event of Default (as defined
in the 2012 Credit Agreement) pursuant to section 8.01(f) of the 2012 Credit
Agreement. The Administrative Agent acknowledges that it has been directed not
to exercise such rights and remedies and accordingly shall not exercise such
rights and remedies until the occurrence of a Forbearance Termination Event,
and, thereafter, if exercising such rights and remedies, shall do so in
accordance with the terms of the applicable Credit Agreement.

“Forbearance Default” is defined as (A) the valid acceleration of all
indebtedness arising under the Credit Agreements or the Indenture or (B) the
occurrence of any Event of Default (as defined in any of the Credit Agreements,
as applicable) other than in respect of the Interest Default set forth in the
preceding paragraph. Nothing under this Agreement shall prohibit the sending of
any notice under the Credit Agreements.

(b) Upon the occurrence of a Forbearance Termination Event, the agreement of the
Consenting Lenders hereunder to forbear from exercising rights (and to direct

 

5



--------------------------------------------------------------------------------

the Administrative Agent under any of the Credit Agreements not to exercise such
rights on such Consenting Lender’s behalf or otherwise) and remedies in respect
of the Interest Default, shall immediately terminate without requirement of any
demand, presentment, protest of any kind, all of which the Company hereby
waives; provided that, upon the occurrence of a Forbearance Termination Event,
the Consenting Lenders shall deliver written notice to the Company in accordance
with Section 10.16 hereof.

(c) The Company agrees that, upon the occurrence of, and at any time after the
occurrence of, a Forbearance Termination Event, the Consenting Lenders or the
Administrative Agent, as applicable, may proceed, subject to the terms of the
applicable Credit Agreement and/or applicable law, to exercise any or all rights
and remedies under the applicable Credit Agreement and/or applicable law,
including, without limitation, the rights and remedies on account of the
Interest Default and any Events of Default that may then exist. Without limiting
the generality of the foregoing, upon the occurrence of a Forbearance
Termination Event, if any Event of Default (including the Interest Default)
exists at such time, the Consenting Lenders or the Administrative Agent, as
applicable, may, upon such notice or demand as is specified by the applicable
Credit Agreement or applicable law, and subject to the terms of the applicable
Credit Agreement and/or applicable law, (x) collect and/or commence any legal or
other action to collect any or all of the obligations of Revel or the Guarantors
under the applicable Credit Agreement or any of the Guarantees (as defined in
any of the Credit Agreements, as applicable); and (y) take any other enforcement
action or otherwise exercise any or all rights and remedies provided to them
under the applicable Credit Agreement, the applicable Guarantees and/or
applicable law, all of which rights and remedies are fully reserved.

2.04. Consenting Revolving Loan Lender Waiver. Subject to the conditions
contained in Section 2.02 hereof and as long as this Agreement has not been
terminated in accordance with the terms hereof, each of the Consenting Revolving
Loan Lenders hereby agrees to waive solely (a) during the Forbearance Period and
(b) for purposes of Section 4.02(a) and (b) of the 2012 Credit Agreement, any
Default or Event of Default (each, as defined in the 2012 Credit Agreement) that
has arisen as a direct result of the Interest Default, including, without
limitation any such Default or Event of Default (each, as defined in the 2012
Credit Agreement) pursuant to Section 5.02(d) or 8.01(f) of the 2012 Credit
Agreement. Upon the occurrence of a Forbearance Termination Event, the agreement
of the Consenting Revolving Loan Lenders to waive such Defaults and Events of
Default (each, as defined in the 2012 Credit Agreement) shall immediately
terminate without requirement of any demand, presentment, protest of any kind,
all of which the Company hereby waives; provided that, upon the occurrence of a
Forbearance Termination Event, the Consenting Revolving Loan Lenders shall
deliver written notice to the Company in accordance with Section 10.16 hereof.

2.05. Transfer of Claims. Except as expressly provided herein, this Agreement
shall not in any way restrict the right or ability of any Consenting Debtholder
to sell, use, assign, transfer or otherwise dispose of (“Transfer”) any Claims;
provided, however, that for a period commencing as of the date such Consenting
Debtholder executes this Agreement until the termination of this Agreement
pursuant to the terms hereof (such period, the “Restricted Period”), no
Consenting Debtholder shall Transfer any Claims, and any purported Transfer of
Claims shall be void and without effect, unless (a) the transferee is a
Consenting Debtholder, or (b) if the transferee is not a Consenting Debtholder,
such transferee delivers to Revel, at or prior

 

6



--------------------------------------------------------------------------------

to the time of the proposed Transfer, an executed transfer agreement in the form
attached hereto as Exhibit 2 (a “Joinder Agreement”) pursuant to which (i) such
transferee shall assume all obligations of the Consenting Debtholder transferor
hereunder in respect of the Claims Transferred (such transferee, if any, to also
be a “Consenting Debtholder” hereunder) and (ii) such transferring Consenting
Debtholder shall be deemed to relinquish its rights (and be released from its
obligations) under this Agreement to the extent of such transferred rights and
obligations. Any transfer that does not comply with the foregoing shall be
deemed void ab initio. This Agreement shall in no way be construed to preclude
the Consenting Debtholders from acquiring additional Claims; provided, however,
that any additional Claims acquired by a Consenting Debtholder, other than in
its capacity as a Qualified Marketmaker of Claims, shall automatically and
immediately upon acquisition by a Consenting Debtholder be deemed subject to all
of the terms of this Agreement whether or not notice is given to the Revel of
such acquisition and that, so long as this Agreement has not been terminated,
the Consenting Debtholder shall vote (or cause to be voted) any such Claims
entitled to vote on the Plan, in each case to the extent still held by it or on
its behalf at the time of such vote, in favor of the Plan, consistent with
Section 2.01(a) hereof. Notwithstanding the foregoing, a Qualified Marketmaker
that acquires Claims shall not be required to execute a Joinder Agreement to the
extent that it is acting solely in its capacity as Qualified Marketmaker of any
such Claims. For these purposes, a “Qualified Marketmaker” means an entity that
(x) holds itself out to the public or to the applicable private markets as
standing ready in the ordinary course of its business to purchase Claims from
customers and sell Claims to customers, in its capacity as a dealer or market
maker in any such Claims, and (y) in fact regularly makes a two-way market in
such Claims. For the avoidance of doubt, the exceptions provided herein for
transfers to or from a Qualified Marketmaker are provided solely to allow a
Qualified Marketmaker to engage in market-making activities with respect to
Claims that are not expressly subject to this Agreement, and any Claims subject
to this Agreement, whether held by a Qualified Marketmaker or another Consenting
Debtholder, are subject to the foregoing requirement that, upon any transfer,
the transferee shall deliver to Revel an executed Joinder Agreement pursuant to
which such transferee shall assume all obligations of the Consenting Debtholder
transferor hereunder in respect of the Claims Transferred; provided, however,
that any Claim subject to this Agreement shall be timely voted in accordance
with this Agreement, whether held by a Consenting Debtholder, Qualified
Marketmaker, or transferee who has signed a Joinder Agreement.

Section 3. Company Commitments.

3.01. Company Commitments. Subject to the Company’s fiduciary duties under
applicable law and for so long as this Agreement has not been terminated in
accordance with the terms hereof, the Company agrees to use its reasonable best
efforts to:

(a) support and complete the Restructuring and all transactions contemplated
under the Restructuring Term Sheet, the Plan and all other Plan Related
Documents;

(b) take any and all necessary and appropriate actions in furtherance of the
Restructuring and the transactions contemplated under the Restructuring Term
Sheet, the Plan and all other Plan Related Documents;

 

7



--------------------------------------------------------------------------------

(c) complete the Restructuring and all transactions contemplated under the
Restructuring Term Sheet, the Plan and all other Plan Related Documents within
any time-frames outlined in this Agreement;

(d) obtain any and all required governmental, regulatory and/or third-party
approvals for the Restructuring; and

(e) take no actions materially inconsistent with this Agreement, the
Restructuring Term Sheet, or the confirmation and consummation of the Plan.

3.02. Certain Additional Chapter 11 Related Matters. The Company shall provide
draft copies of all Plan Related Documents, and, to the extent such pleadings
have an adverse economic effect on the Administrative Agent or the Consenting
Lenders, “first day” motions, pleadings, objections, or applications and other
documents that the Company intends to file with the Bankruptcy Court to counsel
for the Administrative Agent and counsel for the Steering Committee, if
reasonably practicable, at least two (2) days prior to the date when the Company
intends to file any such pleading, motion, or other document (and, if not
reasonably practicable, as soon as reasonably practicable prior to filing) and
shall consult in good faith with such counsel regarding the form and substance
of any such proposed filing with the Bankruptcy Court. Subject to Section 2.01,
nothing in this Agreement shall restrict, limit, prohibit or preclude, in any
manner not inconsistent with its obligations under this Agreement, any of the
Consenting Debtholders from appearing in the Bankruptcy Court with respect to
any motion, application or other documents filed by the Company and objecting
to, or commenting upon, the relief requested therein, so long as such
appearance, objection, or comment is consistent with the Consenting Debtholders’
obligations under this Agreement.

3.03. Advisors to the Consenting Lenders. The Company shall seek under the DIP
Orders the authority to pay, when due and payable, the respective reasonable and
documented accrued, unpaid and ongoing expenses incurred by the Administrative
Agent and the Steering Committee in connection with the Restructuring, including
the reasonable and documented fees, charges and disbursements of such parties
limited to (i) one primary counsel for the Administrative Agent (presently
Cadwalader, Wickersham & Taft LLP), (ii) one primary counsel for the Steering
Committee (presently Paul, Weiss, Rifkind, Wharton & Garrison LLP), (iii) one
gaming counsel to the Administrative Agent (presently Michael & Carroll),
(iv) one gaming counsel for the Steering Committee (presently Fox Rothschild
LLP), (v) to the extent reasonably necessary or advisable, one local counsel for
the Administrative Agent that may be required in connection with the
Restructuring, (vi) to the extent reasonably necessary or advisable, one local
counsel for the Steering Committee that may be required in connection with the
Restructuring, (vii) one financial advisor for the Administrative Agent,
(viii) one financial advisor for the Steering Committee, (ix) one investment
banker for the Administrative Agent, (x) one investment banker for the Steering
Committee, (xi) one specialty consultant for the Administrative Agent, (xii) one
specialty consultant for the Steering Committee and (xiii) any other
professionals that may be reasonably retained by the Administrative Agent or
Steering Committee, as applicable, that may be required in connection with the
Restructuring. All such reasonable and documented fees, expenses and
reimbursements incurred up to the Commencement Date (as defined below) shall be
paid in full prior to the Commencement Date (without deducting any retainers).

 

8



--------------------------------------------------------------------------------

Section 4. Mutual Representations, Warranties, and Covenants. Each of the
Parties individually represents, warrants, and covenants to the others, as of
the date of this Agreement (or, with respect to a transferee, the date of such
Transfer), as follows (each of which is a continuing representation, warranty,
and covenant):

4.01. Enforceability. It is validly existing and in good standing under the laws
of the state of its organization, and this Agreement is the legally valid and
binding obligation of such Party, enforceable against it in accordance with its
terms.

4.02. No Violation. The execution, delivery and performance by such Party of
this Agreement does not and shall not (i) violate (A) any provision of law, rule
or regulation applicable to it or any of its subsidiaries or (B) its charter or
bylaws (or other similar governing documents) or those of any of its
subsidiaries or (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligation to which it or any of its subsidiaries is a party.

4.03. No Consent or Approval. Except as expressly provided in this Agreement, no
consent or approval is required by any other person or entity in order for it to
carry out the transactions contemplated by, and perform the respective
obligations under, this Agreement.

4.04. Power and Authority. It has all requisite corporate, partnership, limited
liability company or similar authority to execute this Agreement and carry out
the transactions contemplated hereby and perform its obligations contemplated
hereunder, and the execution and delivery of this Agreement and the performance
of such Party’s obligations hereunder have been duly authorized by all necessary
corporate, partnership, limited liability company or other similar action on its
part.

4.05. Consenting Debtholder Representations. If such Party is a Consenting
Debtholder, such Consenting Debtholder:

(a) as of the date of this Agreement (i) is either (A) the sole beneficial owner
of the principal amount of Claims set forth below its signature hereto, or
(B) has sole investment or voting discretion with respect to the principal
amount of Claims set forth below its signature hereto and has the power and
authority to bind the beneficial owner(s) of such Claims to the terms of this
Agreement, (ii) has full power and authority to act on behalf of, vote and
consent to matters concerning such Claims and to dispose of, exchange, assign
and transfer such Claims and (iii) holds no other Claims, except with regard to
Claims as may be held by such Consenting Debtholder in its capacity as a
Qualified Marketmaker;

(b) other than pursuant to this Agreement, such Claims are free and clear of any
pledge, lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal or other limitation on disposition or
encumbrance of any kind, that would adversely affect in any way such Consenting
Debtholder’s performance of its obligations contained in this Agreement at the
time such obligations are required to be performed;

(c) (i) has such knowledge and experience in financial and business matters of
this type that it is capable of evaluating the merits and risks of entering into
this Agreement and of making an informed investment decision, and has conducted
an independent

 

9



--------------------------------------------------------------------------------

review and analysis of the business and affairs of the Company that it considers
sufficient and reasonable for purposes of entering into this Agreement and
(ii) is an “accredited investor” (as defined by Rule 501 of the Securities Act
of 1933, as amended); and

(d) has made no prior assignment, sale, participation, grant, conveyance,
pledge, or other Transfer of, and has not entered into any other agreement to
assign, sell, participate, grant, convey, pledge, or otherwise Transfer, in
whole or in part, any portion of its right, title, or interests in any of the
Claims that are inconsistent or conflict with representations and warranties of
such Consenting Debtholder herein or would render it otherwise unable to comply
with this Agreement and perform its obligations hereunder.

Section 5. No Waiver of Participation and Reservation of Rights and Ratification
of Liability. The forbearance set forth in Section 2.03 shall not constitute a
waiver with respect to any Defaults or any Events of Default under the Credit
Agreements, except as set forth in Section 2.04. Except as expressly provided in
this Agreement, nothing herein is intended to, or does, in any manner waive,
limit, impair, or restrict any right of the Administrative Agent or any
Consenting Lender, or the ability of each of the Administrative Agent or the
Consenting Lenders to protect and preserve its rights, remedies and interests,
including without limitation, its claims against the Company, so long as such
action is consistent with each of the Administrative Agent’s and Consenting
Lenders’ obligations under this Agreement. If the transactions contemplated by
this Agreement are not consummated, or if this Agreement is terminated for any
reason (other than pursuant to Section 6.02 hereof), the Parties fully reserve
any and all of their rights. Additionally, the Company hereby ratifies and
reaffirms all of their payment, guarantee, and performance obligations and
obligations to indemnify, contingent or otherwise, under the Credit Agreements.

Section 6. Termination Events.

6.01. Termination Events. This Agreement may be terminated by (i) the mutual
consent of the Company and the Requisite Consenting Lenders or (ii) either
(A) the Company or (B) the Consenting Lenders holding at least 66- 2/3% of the
Lender Claims held at such time by the Consenting Lenders upon the occurrence of
any of the following events (each a “Termination Event”); provided, however,
that the Company may not terminate this Agreement upon the occurrence of a
Termination Event pursuant to clause (b)(I), (e), (f) or (g) below and the
Requisite Consenting Lenders may not terminate this Agreement upon the
occurrence of a Termination Event pursuant to clause (b)(II) or (q) below;
provided, further, that solely with respect to clauses (b)(III), (f) and
(g) below this Agreement may also be terminated by the Consenting Noteholders
holding at least 66- 2/3% of the Noteholder Claims held at such time by the
Consenting Noteholders solely to the extent the economic treatment of the
Consenting Noteholders set forth in the Plan is materially and adversely
affected as a result of the occurrence of such Termination Event; and provided,
further, that upon such termination by the Consenting Noteholders of this
Agreement, the Agreement shall remain in full force and effect as to the
Consenting Lenders:

(a) the Company shall have (1) publicly announced its intention not to pursue
the Restructuring, or (2) proposed or accepted an Alternative Plan;

 

10



--------------------------------------------------------------------------------

(b) the occurrence of a material breach by any of the Parties of any of its
obligations, representations, warranties, covenants or commitments set forth in
this Agreement, and any such breach is either unable to be cured or is not cured
by five (5) business days after receipt of written notice (I) from the Requisite
Consenting Lenders, in the case of a breach by the Company, (II) from the
Company, in the case of a breach by a Consenting Lender or Consenting
Noteholder; provided that the Termination Event arising as a result of such
breach shall apply only to such breaching Consenting Lender or Consenting
Noteholder, as applicable, and this Agreement shall otherwise remain in full
force and effect, so long as the non-breaching Consenting Lenders hold at least
66- 2/3% of the outstanding Lender Claims or the non-breaching Consenting
Noteholders hold at least a majority of the outstanding Noteholder Claims (in
which case the Company may terminate this Agreement only with respect to the
breaching Consenting Lender or breaching Consenting Noteholder, as applicable)
or (III) from the Requisite Consenting Noteholders in the case of a breach by
the Company that has a material adverse effect on the economic treatment of the
Consenting Noteholders set forth in the Plan;

(c) any court of competent jurisdiction or other competent governmental or
regulatory authority shall have issued an order making illegal or otherwise
restricting, preventing or prohibiting the Restructuring in a manner that cannot
reasonably be remedied by the Company or the Consenting Lenders;

(d) the commencement of an involuntary case against the Company under the
Bankruptcy Code if such involuntary case is not dismissed within 60 days of it
having been commenced (so long as no order for relief is theretofore entered),
unless such involuntary case has been converted to a voluntary chapter 11 case
with the consent of the Company and no other Termination Event has occurred;

(e) the Company or any of its advisors fail to reasonably cooperate with the
Administrative Agent, Consenting Lenders or their professionals or provide them
upon request at any time or from time to time with reasonable access to material
information regarding the operations, business affairs and financial condition
of the Company, as requested by the Administrative Agent, Consenting Lenders and
their professionals, as applicable; provided, however, that any written notice
of termination based on this provision shall specify what actions the Company or
its advisors would need to take to reasonably cooperate and that taking such
actions within three (3) Business Days would be deemed to cure this Termination
Event;

(f) the amendment or modification, or the filing of a pleading by the Company
seeking to amend or modify, the Plan, Disclosure Statement, any of the Plan
Related Documents, or any documents related to the foregoing, including motions,
notices, exhibits, appendices, and orders, in a manner not reasonably acceptable
to (A) the Requisite Consenting Lenders or (B) the Requisite Consenting
Noteholders solely to the extent such pleading has a material adverse effect on
the economic treatment of the Consenting Noteholders set forth in the Plan;

(g) the Company files any motion or pleading with the Bankruptcy Court that is
not consistent in any material respect with this Agreement, Restructuring Term
Sheet or the Plan and such motion or pleading has not been withdrawn prior to
three (3) Business Days of the Company receiving notice that such motion or
pleading is inconsistent with this Agreement or the Plan;

 

11



--------------------------------------------------------------------------------

(h) a trustee, receiver, an examiner with expanded powers, or a responsible
person or responsible officer shall have been appointed in the Chapter 11 Cases
or such cases shall have been converted to cases under chapter 7 of the
Bankruptcy Code, or such cases shall have been dismissed by order of the
Bankruptcy Court;

(i) the Company fails to commence the Solicitation on or before March 8, 2013
utilizing a Plan and Plan Related Documents which have obtained the approvals
required pursuant to Sections 2.02(a) and 2.02(b) hereof (the date on which such
Solicitation commences the “Solicitation Date”);

(j) the Company fails to commence the Chapter 11 Cases on or before March 15,
2013 (the date on which such filing occurs the “Commencement Date”);

(k) the Company fails to file the Plan with the Bankruptcy Court on the
Commencement Date;

(l) the Bankruptcy Court shall have failed to enter the interim order
authorizing the Company’s entry into the DIP Facility on or before March 18,
2013;

(m) the Bankruptcy Court shall have failed to enter the final order authorizing
the Company’s entry into the DIP Facility on or before April 15, 2013;

(n) the Bankruptcy Court shall have failed to enter the Confirmation Order on or
before May 15, 2013;

(o) the date on which all conditions to consummation of the Plan have been
satisfied (or waived) and the Plan becomes effective has not occurred by May 30,
2013 (the “Outside Date”), subject to extension for any required regulatory
approvals;

(p) the identification and written notice by the Consenting Lenders to the
Company during the Due Diligence Period of any material business or legal issues
surrounding the Limited Due Diligence Items; and

(q) Revel’s Board of Directors reasonably determines that continued performance
under this Agreement would be inconsistent with the exercise of its fiduciary
duties under applicable law; and

The date on which this Agreement is terminated in accordance with the provisions
of this Section 6 shall be referred to as the “Termination Date” and the
provisions of this Agreement and the Restructuring Term Sheet shall terminate,
except as otherwise provided in this Agreement, unless, in the case of this
Section 6, within three (3) business days the Company and the Requisite
Consenting Lenders, and to the extent applicable the Requisite Consenting 2012
Facility Lenders or the Requisite Consenting Noteholders, waive, in writing, the
occurrence of or amend or modify any of the events set forth in clauses
(a) through (q) of this Section 6. In the event of the termination of this
Agreement pursuant to this Section 6, written notice thereof shall

 

12



--------------------------------------------------------------------------------

forthwith be given to the other party specifying the provision hereof pursuant
to which such termination is made, and this Agreement shall be terminated and
become void and have no effect and there shall be no liability hereunder on the
part of any Party, except as provided herein. Upon the occurrence of any
termination of this Agreement any and all consents or ballots submitted by the
Consenting Lenders and Consenting Noteholders prior to such termination shall be
deemed, for all purposes, to be null and void from the first instance and shall
not be considered or otherwise used in any manner by the Parties in connection
with the Restructuring and this Agreement. Nothing in this Section 6 shall
relieve any Party of liability for any breach or non-performance of this
Agreement that occurred prior to the occurrence of the Termination Date.

For the avoidance of doubt, each of the Parties hereby waives any requirement
under section 362 of the Bankruptcy Code to lift the automatic stay thereunder
for purposes of providing notice under this Agreement (and agrees not to object
to any non-breaching Party seeking, if necessary, to lift such automatic stay in
connection with the provision of any such notice); provided, however, that
nothing in this paragraph shall prejudice any Party’s rights to argue that the
termination was not proper under the terms of this Agreement.

6.02. Termination Upon Effective Date of Plan. This Agreement shall terminate
automatically without further required action or notice upon the date that the
Plan becomes effective.

Section 7. Cooperation and Support. The Parties shall, and, except for the
Administrative Agent (in all of its capacities under the Credit Agreements and
as Consenting Lender and Consenting Noteholder hereunder), shall cause each of
their subsidiaries and affiliates to, cooperate with each other in good faith
and shall coordinate their activities (to the extent practicable) in respect of
all matters concerning the implementation and consummation of the Restructuring.
Furthermore, subject to the terms of this Agreement, each of the Parties shall,
and, except for the Administrative Agent (in all of its capacities under the
Credit Agreements and as Consenting Lender and Consenting Noteholder hereunder),
shall cause each of their subsidiaries and affiliates to, take such action
(including executing and delivering any other agreements and making and filing
any required regulatory filings) as may be reasonably necessary to carry out the
purposes and intent of this Agreement and shall refrain from taking any action
that would frustrate the purposes and intent of this Agreement.

Section 8. Effectiveness. This Agreement shall become effective upon the receipt
of duly executed counterpart signature pages from (a) the Company and
(b) holders of not less than 65% of the Lender Claims (the “RSA Effective
Date”). Upon the RSA Effective Date, the Restructuring Term Sheet shall be
deemed effective for the purposes of this Agreement and thereafter the terms and
conditions therein may only be amended, modified, waived or otherwise
supplemented as set forth in Section 9.

Section 9. Amendments. The Restructuring Term Sheet, the exhibits attached
thereto (including, without limitation, the Disclosure Statement, any Plan
Related Documents, and this Agreement), and the Plan may not be modified,
amended, or supplemented without the prior written consent of the Company and
the Requisite Consenting Lenders; provided that (i) the consent of the Requisite
Consenting 2012 Facility Lenders shall be required with respect to any

 

13



--------------------------------------------------------------------------------

modification, amendment or supplement to the Restructuring Term Sheet, the Plan,
or any of the Plan Related Documents that has an adverse effect on their
economic interests, (ii) the consent of the Requisite Consenting Noteholders
shall be required with respect to any modification, amendment or supplement to
the Restructuring Term Sheet and the Plan that has a material adverse effect on
the economic treatment of the Consenting Noteholders under the Plan and
(iii) the consent of the Administrative Agent shall be required with respect to
any modification, amendment or supplement to this Agreement; provided, further,
that the Company may make, in its reasonable discretion, immaterial
modifications, amendments, or supplements with the consent of the Consenting
Debtholders, such consent not to be unreasonably withheld.

Section 10. Miscellaneous.

10.01. Further Assurances. Subject to the other terms of this Agreement and, for
the avoidance of doubt, without expanding any of the obligations of the Parties
or limiting any of the other provisions of this Agreement, the Parties agree to
execute and deliver such other instruments and perform such acts, in addition to
the matters herein specified, as may be reasonably appropriate or necessary,
from time to time, to effectuate the Solicitation, the Plan and/or the
Restructuring, as applicable.

10.02. Company Fiduciary Duties. Notwithstanding anything to the contrary in
this Agreement, nothing in this Agreement shall require the Company or its
subsidiaries or affiliates or any of its or their respective directors or
officers (in such person’s capacity as a director or officer) to take any
action, or to refrain from taking any action, to the extent that taking such
action or refraining from taking such action would be inconsistent with such
party’s fiduciary obligations under applicable law.

10.03. Complete Agreement. This Agreement, together with all exhibits and
schedules attached hereto, is the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior agreements, oral
or written, between the Parties with respect thereto. No claim of waiver,
modification, consent or acquiescence with respect to any provision of this
Agreement shall be made against any Party, except on the basis of a written
instrument executed by or on behalf of such Party.

10.04. Parties. This Agreement shall be binding upon, and inure to the benefit
of, the Parties. No rights or obligations of any Party under this Agreement may
be assigned or transferred to any other person or entity except as provided in
Section 2.04 hereof. Nothing in this Agreement, express or implied, shall give
to any person or entity, other than the Parties, any benefit or any legal or
equitable right, remedy or claim under this Agreement.

10.05. Headings. The headings of all sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit or aid in the construction or interpretation of any
term or provision hereof.

10.06. Waiver. This Agreement and the Restructuring Term Sheet are part of a
proposed settlement of a dispute among the Parties. If the transactions
contemplated by this Agreement are or are not consummated, or following the
occurrence of the Termination Date, if applicable, nothing shall be construed by
this Agreement as a waiver by any Party of any or all

 

14



--------------------------------------------------------------------------------

of such Party’s rights and the Parties expressly reserve any and all of their
respective rights. Pursuant to Federal Rule of Evidence 408 and any other
applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms.

10.07. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM; WAIVER OF
TRIAL BY JURY. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF. Each Party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
or the transactions contained in or contemplated by this Agreement, to the
extent possible, in the United States District Court for the Southern District
of New York or any New York State court sitting in New York City (the “Chosen
Courts”), and, solely in connection with claims arising under this Agreement or
the transactions that are the subject of this Agreement, (i) irrevocably submits
to the exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts and
(iii) waives any objection that the Chosen Courts are an inconvenient forum or
do not have jurisdiction over any party hereto. Each party hereto irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.
Notwithstanding anything to the contrary herein, in the event of a commencement
in respect of the Company of any case or proceeding under applicable bankruptcy,
insolvency, reorganization or similar law (an “Insolvency Proceeding”), any
proceeding relating to the Agreement shall be brought in that court with
jurisdiction over the Insolvency Proceeding.

10.08. Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party and each non-breaching Party may be entitled to seek specific
performance and injunctive or other equitable relief as a remedy of any such
breach, including, without limitation, an order of the Bankruptcy Court or other
court of competent jurisdiction requiring any Party to comply promptly with any
of its obligations hereunder; provided, however, that each Party agrees to waive
any requirement for the securing or posting of a bond in connection with such
remedy.

10.09. Execution of Agreement. This Agreement may be executed and delivered (by
facsimile, by electronic mail in portable document format (.pdf) or otherwise)
in any number of counterparts, each of which, when executed and delivered, shall
be deemed an original, and all of which together shall constitute the same
agreement. Each individual executing this Agreement on behalf of a Party has
been duly authorized and empowered to execute and deliver this Agreement on
behalf of said Party.

10.10. Interpretation. This Agreement is the product of negotiations between the
Company, Consenting Lenders and the Consenting Noteholders, and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner
to effect the intent of the Parties hereto, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement, or any portion hereof, shall not be
effective in regard to the interpretation hereof.

 

15



--------------------------------------------------------------------------------

10.11. Successors and Assigns; Severability. This Agreement is intended to bind
and inure to the benefit of the Parties and their respective successors,
assigns, heirs, executors, administrators and representatives, other than a
trustee or similar representative appointed in a bankruptcy case; provided, that
nothing contained in this Section 10.11 shall be deemed to permit sales,
assignments, or other Transfers or other claims against or interests in the
Company other than in accordance with this Agreement. The agreements,
representations and obligations of the Consenting Debtholders under this
Agreement are, in all respects, several and not joint. If any provision of this
Agreement, or the application of any such provision to any person or
circumstance, shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall attach only to such provision or part
thereof and the remaining part of such provision hereof and this Agreement shall
continue in full force and effect.

10.12. Representation by Counsel. Each Party hereto acknowledges that it has
been represented by counsel (or had the opportunity to and waived its right to
do so) in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule of law or any legal decision that would
provide any Party hereto with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived.

10.13. Survival. Notwithstanding the termination of this Agreement, the
agreements and obligations of the Parties in this Section 10 and in Sections
3.03, 5 and 11 hereof shall survive such termination and shall continue in full
force and effect for the benefit of the Parties in accordance with the terms
hereof.

10.14. Independent Due Diligence and Decision-Making. Each Consenting Debtholder
hereby confirms that its decision to execute this Agreement has been based upon
its independent investigation of the operations, businesses, financial and other
conditions and prospects of the Company.

10.15. Relationship Among Parties. It is understood and agreed that no
Consenting Debtholder has any duty of trust or confidence in any form with any
other Consenting Debtholder, and, except as provided in this Agreement, there
are no agreements, commitments or undertakings among or between them. In this
regard, it is understood and agreed that any Consenting Debtholder may trade in
the Claims or other debt or equity securities of the Company without the consent
of the Company, as the case may be, or any other Consenting Debtholder, subject
to applicable securities laws and the terms of this Agreement; provided,
further, that no Consenting Debtholder shall have any responsibility for any
such trading by any other entity by virtue of this Agreement. No prior history,
pattern or practice of sharing confidences among or between the Consenting
Debtholders shall in any way affect or negate this understanding and agreement.

10.16. Notices. All notices hereunder shall be deemed given if in writing and
delivered, if sent by telecopy, e-mail, courier or by registered or certified
mail (return receipt requested) to the following addresses and telecopier
numbers (or at such other addresses or telecopier numbers as shall be specified
by like notice):

(a) if to the Company, to:

Revel Entertainment Group, LLC

550 Boardwalk

Atlantic City, New Jersey 08401

Attention: Mary Helen Medina, General Counsel

Email: mmedina@revelentertainment.com

 

16



--------------------------------------------------------------------------------

with copies to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Marc Kieselstein and Nicole Greenblatt

Email: marc.kieselstein@kirkland.com and

nicole.greenblatt@kirkland.com

(b) if to the Administrative Agent, to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, New York 10179

Attention: Susan Atkins

Email: susan.atkins@jpmorgan.com

with copies to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: John J. Rapisardi and Michael J. Cohen

Email: john.rapisardi@cwt.com and michael.j.cohen@cwt.com

(c) if to a Consenting Debtholder (other than as identified above) or a
transferee thereof, to the addresses or telecopier numbers set forth below
following the Consenting Debtholder’s signature (or as directed by any
transferee thereof), as the case may be, with copies to counsel for the Steering
Committee:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention: Andrew Rosenberg and Elizabeth McColm

E-mail: arosenberg@paulweiss.com and emccolm@paulweiss.com

Any notice given by delivery, mail or courier shall be effective when
received. Any notice given by telecopier shall be effective upon oral or machine
confirmation of transmission.

 

17



--------------------------------------------------------------------------------

10.17. Conflicts Between the Restructuring Term Sheet and this Agreement. In the
event of any conflict among the terms and provisions in the Restructuring Term
Sheet and this Agreement, the terms and provisions of the Restructuring Term
Sheet shall control. Nothing contained in this section shall affect, in any way,
the requirements set forth herein for the amendment of this Agreement and the
Restructuring Term Sheet set forth in Section 9 hereof.

10.18. Third Party Beneficiaries. Unless expressly stated herein, this Agreement
shall be solely for the benefit of the Parties and no other person or entity
shall be a third party beneficiary hereof.

10.19. No Solicitation. This Agreement is not and shall not be deemed to be a
solicitation for consents to the Plan. The votes of the holders of Claims
against the Company will not be solicited until such holders who are entitled to
vote on the Plan have received the Disclosure Statement and related ballot, the
Plan, and other required solicitation materials. In addition, this Agreement
does not constitute an offer to issue or sell securities to any person, or the
solicitation of an offer to acquire or buy securities, in any jurisdiction where
such offer or solicitation would be unlawful.

Section 11. Public Disclosure. The Consenting Debtholders hereby consent to the
disclosure of the execution and contents of this Agreement by the Company in the
Plan, Disclosure Statement, the other Plan Related Documents and any filings by
the Company with the Bankruptcy Court or the Securities and Exchange Commission
or as required by law or regulation; provided, however, that except as required
by law or any rule or regulation of any securities exchange or any governmental
agency, the Company shall not, without the applicable Consenting Debtholder’s
prior consent, (a) use the name of any Consenting Debtholder or its controlled
affiliates, officers, directors, managers, stockholders, members, employees,
partners, representatives and agents in any press release or filing with the
Securities and Exchange Commission or (b) disclose the holdings of any
Consenting Debtholder to any person; provided, that, that the Company shall be
permitted to disclose at any time the aggregate principal amount of, and
aggregate percentage of, (i) the Lender Claims held by the Consenting Lenders as
a group and (ii) the Noteholder Claims held by the Consenting Noteholders as a
group. The Company and counsel for the Administrative Agent and counsel for the
Steering Committee shall (a) consult with each other before issuing any press
release or otherwise making any public statement with respect to the
transactions contemplated by this Agreement, (b) provide to the other for review
a copy of any such press release or public statement and (c) not issue any such
press release or make any such public statement prior to such consultation and
review and the receipt of the prior consent of the other Party, unless required
by applicable law or regulations of any applicable stock exchange or
governmental authority, in which case, the Party required to issue the press
release or make the public statement shall, prior to issuing such press release
or making such public statement, use its commercially reasonable efforts to
allow the other Party reasonable time to comment on such release or statement to
the extent practicable; provided, that no Party need consult with any other
Party with respect to any press release or public statement relating to the
termination of this Agreement.

[Signature Pages Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

Revel AC, Inc. By:  

/s/ Kevin DeSanctis

Name:  Kevin DeSanctis Title:  Chief Executive Officer and President

 

Revel AC, LLC

By: Revel AC, Inc., Its Sole Member

By:  

/s/ Kevin DeSanctis

Name:  Kevin DeSanctis Title:  Chief Executive Officer and President

 

Revel Atlantic City, LLC

By: Revel AC, LLC, Its Sole Member

By:  

/s/ Kevin DeSanctis

Name:  Kevin DeSanctis Title:  Chief Executive Officer and President

 

Revel Entertainment Group, LLC

By: Revel AC, LLC, Its Sole Member

By:  

/s/ Kevin DeSanctis

Name:  Kevin DeSanctis Title:  Chief Executive Officer and President

 

NB Acquisition, LLC

By: Revel Entertainment Group, LLC,

Its Sole Member

By:  

/s/ Kevin DeSanctis

Name:  Kevin DeSanctis Title:  Chief Executive Officer and President

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

 

[Consenting Debtholder Signature Pages Redacted]

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT 1

RESTRUCTURING TERM SHEET



--------------------------------------------------------------------------------

REVEL AC, INC.

 

 

Restructuring Term Sheet

Summary of Terms and Conditions

 

 

This term sheet (the “Term Sheet”) summarizing the principal terms of certain
potential transactions concerning the Company (as defined below) and its
subsidiaries is not legally binding or a complete list of all the terms and
conditions of the potential transactions described herein. Subject to completion
of definitive documentation, the transactions described in the Term Sheet will
be consummated by commencing cases under chapter 11 (the “Chapter 11 Cases”) of
title 11 of the United States Code (the “Bankruptcy Code”) in a proper United
States Bankruptcy Court to be determined by the Company (the “Bankruptcy
Court”). This Term Sheet shall not constitute an offer to sell or buy, nor the
solicitation of an offer to sell or buy any of the securities referred to herein
or the solicitation of acceptances of a chapter 11 plan. Any such offer or
solicitation shall only be made in compliance with all applicable laws. Without
limiting the generality of the foregoing, this Term Sheet and the undertakings
contemplated herein are subject in all respects to the negotiation, execution
and delivery of definitive documentation. This Term Sheet shall be attached to,
and incorporated into a restructuring support agreement (the “Restructuring
Support Agreement”) entered into by and among the Company and certain existing
lenders or holders of securities that are signatories thereto. This Term Sheet
is proffered in the nature of a settlement proposal in furtherance of settlement
discussions and is entitled to protection from any use or disclosure to any
party or person pursuant to Federal Rule of Evidence 408 and other rules of
similar import.

THIS TERM SHEET IS BEING PROVIDED AS PART OF A PROPOSED COMPREHENSIVE
RESTRUCTURING TRANSACTION, EACH ELEMENT OF WHICH IS CONSIDERATION FOR THE OTHER
ELEMENTS AND AN INTEGRAL ASPECT OF THE PROPOSED RESTRUCTURING OF THE DEBT OF THE
COMPANY AND ITS SUBSIDIARIES. NOTHING IN THIS TERM SHEET SHALL CONSTITUTE OR BE
CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, A STIPULATION OR A WAIVER,
AND EACH STATEMENT CONTAINED HEREIN IS MADE WITHOUT PREJUDICE, WITH A FULL
RESERVATION OF ALL RIGHTS, REMEDIES, CLAIMS AND DEFENSES OF THE EXISTING LENDERS
AND THE ADMINISTRATIVE AGENT (BOTH AS DEFINED BELOW).

 

Company    Revel AC, Inc. (“Revel”), a Delaware company, Revel AC, LLC, a
Delaware limited liability company, Revel Atlantic City, LLC, a New Jersey
limited liability company, Revel Entertainment Group, LLC, a New Jersey limited
liability company, and NB Acquisition LLC, a New Jersey limited liability
company (collectively, the “Company” and, after the Effective Date (as defined
herein), the “Reorganized Company”).



--------------------------------------------------------------------------------

Current Capital Structure   The following outstanding indebtedness of, and
equity interests in, the Company shall be restructured through a pre-packaged
chapter 11 plan (the “Pre-Packaged Chapter 11 Plan”), in each case consistent
with the material terms and conditions described in this Term Sheet:   (a)   
Indebtedness under that certain credit agreement, dated as of May 3, 2012 (as
amended to date, and as it may hereafter be amended, supplemented or modified
from time to time, the “2012 Credit Agreement”), by and among Revel (the
“Borrower”) and Revel AC, LLC, Revel Atlantic City, LLC, Revel Entertainment
Group, LLC and NB Acquisition LLC (collectively, the “Guarantors”), the lenders
party thereto, JPMorgan Chase Bank, N.A., as the administrative agent and
collateral agent (the “Administrative Agent”), and J.P. Morgan Securities LLC,
as sole lead arranger and sole bookrunner. As of February 19, 2013, the
aggregate outstanding principal amount of first-out revolving loans under the
2012 Credit Agreement is $48,381,283.38 plus $1,900,000.00 in issued and
outstanding letters of credit, which amounts may increase due to additional
revolving loan borrowings, the issuance of letters of credit, and/or accrual of
interest thereon (such aggregate outstanding principal amount, accrued and
unpaid interest as of February 19, 2013 in the amount of $236,543.05 and any
additional interest accruing thereafter, letter of credit commitment and
fronting fees, unutilized fees, and any other amounts and obligations payable
under in connection with the revolving credit facility under the 2012 Credit
Agreement, the “2012 Credit Agreement Revolving Loan Outstanding Claims”) and
the aggregate outstanding principal amount of second-out term loans under the
2012 Credit Agreement is $125,000,000.00 (such aggregate outstanding principal
amount, accrued and unpaid interest as of February 19, 2013 in the amount of
$763,888.89 and any additional interest accruing thereafter, and any other
amounts and obligations payable in connection with the term loan facility under
the 2012 Credit Agreement and otherwise thereunder, the “2012 Agreement Term
Loan Outstanding Claims” and, together with the 2012 Credit Agreement Revolving
Loan Outstanding Claims, the “2012 Credit Agreement Outstanding Claims”);   (b)
   Indebtedness under that certain credit agreement, dated as of February 17,
2011 (as amended to date, and as it may hereafter be amended, supplemented or
modified from time to time, the “Term Loan Credit Agreement”), by and among
Revel, as borrower, the Guarantors, the lenders party thereto (the “Existing
Lenders”), J.P. Morgan Securities LLC, as lead arranger and syndication agent,
Morgan Stanley & Co. Incorporated, as joint bookrunning managers, and the
Administrative Agent. For the avoidance of doubt, the Term Loan Credit Agreement
includes, without limitation, indebtedness under that certain amendment to the
Term Loan Credit Agreement (the “Incremental Facility Amendment”), dated as of
May 3, 2012, that provided for an additional $50 million of term loan
commitments (the “Incremental Facility”). As of February 19, 2013, the aggregate
outstanding principal amount under the Term Loan Credit Agreement is
$895,500,000.00 (such aggregate outstanding principal amount, accrued and unpaid
interest as of February 19, 2013 in the amount of $20,620,125.00 and any
additional interest accruing thereafter, and any other amounts and obligations
payable under the Term Loan Credit Agreement, the “Term Loan Credit Agreement
Outstanding Claims”);

 

2



--------------------------------------------------------------------------------

    (c)    Indebtedness under the Indenture for the 12% Second Lien Notes due
2018 (the “Notes”),
dated as of February 17, 2011 (as amended to date, and as it may hereafter be
amended,
supplemented or modified from time to time, the “Indenture”), by and among
Revel, the
Guarantors and U.S. Bank National Association, as trustee (the “Trustee”). As of
February 19, 2013, the aggregate outstanding principal amount under the
Indenture is
estimated to be approximately $384,741,575 million (including accrued interest
at the
non-default rate as of February 19, 2013, the “Notes Claims”);     (d)    all
outstanding warrants held by existing warrant holders (the “Existing Warrant
Holders”) pursuant to the Warrant Agreement, dated as of February 17, 2011 (as
amended
to date, and as it may hereafter be amended, supplemented or modified from time
to time,
the “Warrant Agreement”), by and between Revel and U.S. Bank National
Association;
and     (e)    all equity interests in the Company and rights or options to
acquire such equity interests
owned by existing equity holders (the “Existing Equity Holders”).
Restructuring/Treatment of Indebtedness and Equity Interests  

The proposed restructuring (the “Restructuring”) would be accomplished through a
Pre-Packaged Chapter 11 Plan, and contemplates, among other things:

 

(i) that holders of 2012 Credit Agreement Outstanding Claims will roll such
claims on a pro rata basis into a DIP facility, which will be repaid in full by
an exit facility (each, as described below);

 

(ii) that holders of Term Loan Credit Agreement Outstanding Claims will receive
their pro rata share of 100% of new common equity (subject to dilution by the
Management Incentive Plan (as defined herein)) to be issued by the Reorganized
Company (the “New Equity Interests”) in full and final satisfaction of all
claims, liens and rights of holders of Term Loan Credit Agreement Outstanding
Claims arising under or in connection with the Term Loan Credit Agreement;

 

(iii) that holders of Notes Claims will receive their pro rata share of new
notes in the aggregate principal amount of $70 million secured by, and with
recourse only to, certain of the Uncommon Collateral (as defined in that certain
Intercreditor Agreement dated as of February 17, 2012 (as amended to date, and
as it may hereafter be amended, supplemented or modified from time to time, the
“Intercreditor Agreement”) between the Administrative Agent and Trustee);

 

3



--------------------------------------------------------------------------------

  

(iv) that the Existing Warrant Holders will not receive or retain on account of
such interests any property under the Prepackaged Chapter 11 Plan. The interests
of all Existing Warrant Holders will be extinguished on the Effective Date;

 

(v) that each general unsecured claim shall be unimpaired and reinstated or paid
in the ordinary course of business or upon the later of the Effective Date and
the date on which any such claim is allowed; and

 

(vi) that the Existing Equity Holders will not receive or retain on account of
such interests any property under the Prepackaged Chapter 11 Plan. The interests
of all Existing Equity Holders will be extinguished on the Effective Date.

 

The “Effective Date” shall be the effective date of the Plan of Reorganization
(as defined below). The New Equity Interests shall be distributed on the
Effective Date or as soon thereafter as reasonably practicable.

DIP Facility/Exit Facility   

The Company shall enter into a new secured superpriority priming
debtor-in-possession facility (the “DIP Facility”) in the principal amount set
forth on Exhibit A and containing the terms set forth on Exhibit A, which will
be repaid in full by an exit facility (the “Exit Facility”) on the Effective
Date, in the amounts and containing the terms set forth on Exhibit B, in each
case, each such facility shall be structured in a manner consistent with the
repayment priorities governing the 2012 Credit Agreement. The Exit Facility
shall include sufficient new money to repay the DIP Facility and a
post-emergence revolving credit facility with availability as of the Effective
Date sufficient to provide the Company with working capital necessary to run its
business and for general corporate purposes.

 

The proceeds of the DIP Facility or Exit Facility, as appropriate, will be used
to, among other things, fund the costs of the Restructuring, repay in full the
2012 Credit Agreement Outstanding Claims, and provide post-Effective Date
working capital to the Company.

 

4



--------------------------------------------------------------------------------

Chapter 11 Cases    The Company and certain of its subsidiaries (collectively,
the “Debtors”) shall commence the “Chapter 11 Cases” in the Bankruptcy Court.
The plan of reorganization implementing the Pre-Packaged Chapter 11 Plan (the
“Plan of Reorganization”) and the disclosure statement describing the Plan of
Reorganization (the “Disclosure Statement”) shall be filed contemporaneously
with commencement of the Chapter 11 Cases (the “Petition Date”). The Plan of
Reorganization shall be in all material respects consistent with this Term Sheet
and the Restructuring Support Agreement. Implementation of Restructuring and
Definitive Documentation   

The parties to the Restructuring Support Agreement shall have executed such
agreement no later than February 19, 2013 (the “RSA Date”). The Restructuring
Support Agreement shall be terminable pursuant to the terms and conditions
contained therein.

 

The Restructuring Support Agreement shall require the steering committee of
Existing Lenders formed by the Administrative Agent (the “Steering Committee”),
and any successors or assigns thereof, to subject to the terms thereof (i)
approve, support and participate in the Restructuring, as applicable; and (ii)
vote to accept the Plan of Reorganization.

 

The Company shall have the right to terminate the Restructuring Support
Agreement if the officers and directors of the Company determine that proceeding
with the Restructuring as contemplated in the Restructuring Support Agreement
would be a breach of their fiduciary duties.

 

The Company and the Steering Committee shall, in good faith, negotiate
definitive documentation to implement the Restructuring that is consistent with
the terms described in this Term Sheet and any related documentation, including,
without limitation, the Restructuring Support Agreement, the Plan of
Reorganization and Disclosure Statement, all post-Effective Date corporate
organization and governance documents, and all other documents necessary to
effectuate the Restructuring.

 

The Company shall commence the solicitation of votes with respect to the Plan of
Reorganization before commencing its chapter 11 cases but will extend the voting
deadline until after the Petition Date, consistent with section 1125(g) of the
Bankruptcy Code and applicable non-bankruptcy law.

 

Key Restructuring Support Agreement milestones to include:

 

•      Agreed form of Disclosure Statement, Plan of Reorganization and other
material definitive documents and commencement of solicitation of such plan to
occur no later than March 8, 2013;

 

5



--------------------------------------------------------------------------------

  

•      Petition Date to occur no later than March 15, 2013;

 

•      Interim order authorizing the Debtors’ entry into the DIP Facility to
occur no later than March 18, 2013;

 

•      Final order authorizing the Debtors’ entry into the DIP Facility to occur
no later than April 15, 2013;

 

•      Combined hearing to consider approval of disclosure statement and
confirmation of Plan of Reorganization to be obtained no later than May 15,
2013;

 

•      Confirmation Order (as defined herein) to be entered no later than
May 18, 2013; and

 

•      Effective Date to occur no later than May 30, 2013 (the “Outside Date”),
subject to extension for any required regulatory approvals.

Due Diligence   

The Steering Committee will be entitled to conduct (on a good faith basis) a
business and legal due diligence investigation, during the period between the
date hereof and March 8, 2013 (the “Due Diligence Period”).

 

The Steering Committee’s due diligence investigation will be limited to
diligence regarding (i) tax issues, (ii) the Company’s agreements with
government agencies and regulatory authorities, (iii) the impact of the Chapter
11 Cases on the Company’s joint venture agreements, (iv) licensing issues, (v)
the Company’s business plan provided to the Steering Committee and (vi) amounts
required under the DIP Facility and Exit Facility (collectively, the “Limited
Due Diligence Items”).

 

The Steering Committee’s ability to terminate the Restructuring during the Due
Diligence Period shall be limited to the material business or legal issues
surrounding the Limited Due Diligence Items.

 

The effectiveness of the Restructuring shall be conditioned upon the absence of
the identification and written notice by the Steering Committee to the Company
during the Due Diligence Period of any material business or legal issues related
to the Limited Due Diligence Items and, upon the Company’s receipt of such
written notice on or before the end of the Due Diligence Period, the
Restructuring Support Agreement shall terminate.

 

6



--------------------------------------------------------------------------------

Motions and Other Bankruptcy Court Filings    All motions and other filings with
the Bankruptcy Court, including any proposed orders (including, without
limitation, the orders authorizing the Debtors’ entry into the DIP Facility and
approving the Disclosure Statement and confirming the Plan of Reorganization
(the “Confirmation Order”)) shall be in form and substance reasonably acceptable
to the Administrative Agent and Steering Committee. Tax/Business Considerations
   The parties to the Restructuring Support Agreement shall use good faith
efforts to structure the Restructuring and the transactions contemplated herein
and in the Restructuring Support Agreement to the maximum extent possible in a
tax-efficient and cost-effective manner for the Company. Board Members/Corporate
Governance   

The Board of Directors of the Reorganized Company to be selected prior to the
Effective Date will be composed of seven (7) members, one (1) of whom shall be
the CEO and six (6) of whom shall be initially chosen by the Steering Committee.
To the extent that at least three (3) of the directors selected by the Steering
Committee have not received any required regulatory approvals by the Outside
Date, the Steering Committee will work in good faith with the Company to
implement a solution to allow the Reorganized Company to emerge on the Effective
Date with a sitting board. All other Corporate Governance and Shareholder Rights
shall be agreed upon between the Steering Committee and the Company before March
8, 2013.

 

To the extent that any member of the Steering Committee does not become licensed
with the New Jersey Division of Gaming Enforcement (the “NJ DGE”), such member
shall be subject to applicable casino regulatory requirements and will not
terminate its support for the Restructuring as a result of any such casino
regulatory requirements.

 

The Company will pay for a search firm to be utilized by the Steering Committee.

 

It is expected that the Reorganized Company will be a private company governed
by a shareholder agreement consistent with the terms and conditions agreed upon
between the Steering Committee and the Company before March 8, 2013.

Management Incentive Plan    The Confirmation Order shall provide that on the
Effective Date the Reorganized Company will implement a new management equity
incentive plan (the “Management Incentive Plan”), which shall provide for grants
of options and/or restricted units/equity reserved for management, directors,
and employees in an amount of the New Equity Interests to be issued by the
Reorganized Company sufficient to properly incentivize the senior management
team of the Reorganized Company. The primary participants of the Management
Incentive Plan, including the amount, form, exercise price, allocation and

 

7



--------------------------------------------------------------------------------

   vesting of such equity-based awards with respect to such primary
participants, shall be decided upon by the new board of the Reorganized Company,
unless earlier agreed to by the Steering Committee and the Company.

Conditions Precedent

to Closing

  

The occurrence of the Effective Date shall be subject to the satisfaction of
conditions precedent customary for transactions of this type and the
satisfaction of such other conditions precedent agreed upon by the Steering
Committee and the Company, including but not limited to, the following:

 

•        The negotiation, execution and delivery of definitive documentation
with respect to the Restructuring contemplated by this Term Sheet and the
Restructuring Support Agreement, reasonably acceptable to the Administrative
Agent and the Steering Committee and otherwise consistent with the terms and
conditions set forth in this Term Sheet and the Restructuring Support Agreement.

 

•        The Steering Committee shall have reasonably determined that the
aggregate amount of general unsecured claims will not likely exceed $25 million
above a pre-agreed baseline amount for ordinary course payables (the “Claims
Cap”), such baseline to be agreed to by the Company and the Steering Committee
before March 8, 2013, or the Steering Committee shall have waived such
requirement in writing, provided, however, that any claim or counterclaim, if
any, that may be asserted by Tishman Construction Corporation shall be excluded
from the Claims Cap. In order to determine the total amount of general unsecured
claims, the Company shall require holders of general unsecured claims in excess
of $2,500,000 to file a proof of claim within 45 days of the Petition Date. To
the extent that the Steering Committee determines that the aggregate amount of
general unsecured claims will likely exceed the Claims Cap and does not waive
such condition to the Effective Date, the Steering Committee will consent to an
extension of any relevant milestones in this Term Sheet to allow for the Company
and the Steering Committee to estimate and/or object to any applicable claims.

 

•        Confirmation of the Pre-Packaged Chapter 11 Plan by the Bankruptcy
Court, on terms consistent with this Term Sheet and the Restructuring Support
Agreement.

 

•        Gaming authority approvals, as necessary.

 

•        The Company shall cooperate on a timely basis with all licensing and
other regulatory requests required in order to consummate the transactions
contemplated hereby.

 

8



--------------------------------------------------------------------------------

Releases & Exculpation   

To the fullest extent permitted by applicable law, the Restructuring shall
include a full release from liability in favor of the Company, the Existing
Equity Holders, the Administrative Agent, the Existing Lenders, and all current
and former direct and indirect equityholders, members, partners, subsidiaries,
affiliates, funds, managers, managing members, officers, directors, employees,
advisors, principals, attorneys, professionals, accountants, investment bankers,
consultants, agents, and other representatives (including their respective
equityholders, members, partners, subsidiaries, affiliates, funds, managers,
managing members, officers, directors, employees, advisors, principals,
attorneys, professionals, accountants, investment bankers, consultants, agents,
and other representatives) of the Company, the Existing Equity Holders, the
Administrative Agent, and the Existing Lenders from any claims and causes of
action related to the Company arising on or prior to the Effective Date.

 

To the fullest extent permitted by applicable law, the Restructuring shall
include a customary exculpation provision providing a standard of liability for
the conduct of the professionals during the course of the Chapter 11 Cases.

Other Terms   

•        Subject to Steering Committee consent, the Company reserves the right
to assume and/or reject certain executory contracts and unexpired leases. All
executory contracts and unexpired leases not expressly rejected shall be deemed
assumed pursuant to the Plan. All rejection damage claims, if any, shall be
subject to any applicable caps under the Bankruptcy Code and unimpaired under
the Plan.

 

•        Assumption/continuation of the Trademark License Agreement, dated of as
of February 17, 2011 (as amended to date, and as it may hereafter be amended,
supplemented or modified from time to time), by and between Revel Group, LLC and
Revel Entertainment Group, LLC, and the ERGG Agreement.

 

•        Payment by the Company of the respective accrued, unpaid and ongoing
expenses incurred by the Administrative Agent and the Steering Committee in
connection with the Restructuring, including the fees, charges and disbursements
of (a) counsel to such parties limited to (i) one primary counsel for the
Administrative Agent (presently Cadwalader, Wickersham & Taft LLP), (ii) one
primary counsel for the Steering Committee (presently Paul, Weiss, Rifkind,
Wharton & Garrison LLP), (iii) gaming counsel to the Administrative Agent
(presently Michael & Carroll) and

 

9



--------------------------------------------------------------------------------

  

(iv) gaming counsel for the Steering Committee (presently Fox Rothschild LLP)
and (v) to the extent reasonably necessary or advisable, local counsel in
connection with the Restructuring and (b) any financial advisors, investment
bankers and other specialty consultants retained by the Administrative Agent or
counsel for the Administrative Agent and the Steering Committee.

 

•        Payment through the effective date of the Restructuring of all
reasonable and documented fees and expenses of the Company’s professionals
(including Kirkland & Ellis LLP, as restructuring counsel to the Company;
Alvarez & Marsal, as financial and restructuring advisor to the Company; Moelis
& Co., as investment banker to the Company; Brown Rudnick LLP, as special
counsel to the Company; Ernst & Young, as independent auditors and tax advisors
to the Company; and Cooper Levinson, as gaming counsel to the Company.

 

•        The Company may obtain “tail” coverage in respect of its D&O policy on
terms and conditions reasonably acceptable to the Steering Committee.

 

•        Additional terms to comply with applicable gaming laws.

Governing Law and Forum    New York

 

10



--------------------------------------------------------------------------------

EXHIBIT A

Terms of DIP Facility

Description:

Revolving Credit Facility Amount:

Term Loan Amount:

Guarantees:

Maturity:

Interest:

Collateral:

Representations/Warranties/Covenants:

Assignment Provisions:



--------------------------------------------------------------------------------

EXHIBIT B

Terms of Exit Facility

Description:

Revolving Credit Facility Amount:

Term Loan Amount:

Guarantees:

Maturity:

Interest:

Amortization:

Collateral:

Representations/Warranties/Covenants:

Assignment Provisions:



--------------------------------------------------------------------------------

EXHIBIT 2

JOINDER AGREEMENT

This Joinder Agreement to that certain Restructuring Support Agreement
entered-into as of [—], 2013 by and among Revel AC, Inc., Revel AC, LLC, Revel
Atlantic City, LLC, Revel Entertainment Group, LLC, and NB Acquisition LLC, and
the Consenting Debtholders (in their capacities as parties thereto) attached
hereto as Exhibit 1 (as amended, modified, or amended and restated from time to
time in accordance with its terms, the “Restructuring Support Agreement”), is
hereby executed and delivered by [—] (the “Joining Party”) as of [—], 2013.

Capitalized terms used herein but not otherwise defined shall have the meaning
set forth in the Restructuring Support Agreement.

Agreement to be Bound. The Joining Party hereby agrees, on a several basis, but
not joint and several basis, to be bound by the Restructuring Support Agreement
in accordance with its terms. The Joining Party shall hereafter be deemed to be
a Consenting Debtholder and a Party for any and all purposes under the
Restructuring Support Agreement. In the event of any inconsistency between this
Joinder Agreement and the Restructuring Support Agreement, the Restructuring
Support Agreement shall control in all respects.

Representations and Warranties. With respect to the aggregate principal amount
and type of Claims set forth below its name on the signature page hereof, the
Joining Party hereby makes the representations and warranties of the Consenting
Debtholders set forth in Section 4 of the Restructuring Support Agreement to
each other Party to the Restructuring Support Agreement.

Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.

[Signature Pages Follow]



--------------------------------------------------------------------------------

Date executed: [                    ], 2013

 

[NAME OF TRANSFEREE] By:  

 

Name:   Title:   Address:    

 

 

 

 

 



--------------------------------------------------------------------------------

Attn:  

 

Tel:  

 

Fax:  

 

Aggregate principal amount of Claims beneficially owned or managed on behalf of
accounts that hold or beneficially own such Claims: 2012 Credit Agreement
Claims: $                     Term Loan Credit Agreement Claims:
$                     Noteholder Claims under the Indenture:
$                    

 

[Signature Page to Restructuring Support Agreement]